Sheldon, J.
While the evidence was conflicting, it could have been found that the defendant had broken his agreement with the plaintiffs, and that the defendant’s work had not been approved by the committee appointed by the directors of the Union Hospital or by a majority of that committee. If this, was so, the plaintiffs would be entitled to a verdict, under the circumstances shown here, unless the defendant showed that there had been a *165settlement of the whole matter between himself and them; and certainly it could not be said as matter of law that he had shown this. Even if the plaintiffs could have recovered only nominal damages, which we do not decide, they still would be entitled to a new trial, a verdict having been ordered against them. Beach & Clarridge Co. v. American Steam Gauge & Valve Manuf. Co. 202 Mass. 177, 184, 185.
Upon the question of the amount of damages that can be recovered, it is manifest that the present circumstances may be altered before another trial can be had, and we do not deem it necessary now to pass upon that point.

Exceptions sustained.